Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (“A Fast Surface Reconstruction Algorithm Based on Delaunay”).
Regarding claim 1, Song teaches a computer-implemented method for 3D reconstruction of a structure of a real scene, the method comprising:  obtaining a 3D point cloud representing the structure (e.g. to generating CAD models from scattered point clouds- page 981, Section I; and point cloud P, Section II.A); and determining a closed triangulated surface representing a skin of the structure (e.g. triangulated surface…manifold extraction- Section II.C), the determining exploring candidate closed triangulated surfaces each meshing at least a respective part of the 3D point cloud (e.g. candidate triangles…wherein the closed triangulated surfaces are composed by the growing triangulated surfaces S and the candidate triangles for a boundary edge- Section II.C and fig. 3), and the determining penalizing a high rank of the candidate closed triangulated surfaces according to a lexicographic order, the lexicographic order being based on a triangle order and the lexicographic order ordering a first candidate closed triangulated surface having first triangles which are ordered according to a decreasing rank of the triangle order, relative to a second candidate closed triangulated surface having second triangles which are ordered according to a decreasing rank of the triangle order, the triangle order penalizing a triangle size  (e.g. our approach uses the priority queue Q where the primary triangles are sorted according to the neighbouring angles a... Figure 4 shows the situation when some triangles (in dark gray) have already been extracted and we have to extract another triangle where the surface (manifold) continues at one edge of the triangle T 1. Three triangles T2, T3 and T 4 exist there (candidates for the surface) and we have to choose which of them is the correct one...There are three strategies how to choose the correct triangle: the smallest triangle angle, the first tetrahedron found, the shortest edge length- Section II-C and fig. 4).
Regarding claim 2, see the rejection of claim 1 above. Song further teach/es wherein the candidate closed triangulated surfaces each include a respective set of triangle faces each of a respective tetrahedron of a tetrahedral meshing of the 3D point cloud (e.g. A three dimensional DT consists of four entities: vertices, edges, triangles and tetrahedrons- Section II A-B and figs. 1-3).
Regarding claim 3, see the rejection of claim 2 above. Song further teach/es wherein the tetrahedral meshing includes the following properties: a union of the tetrahedrons of the tetrahedral meshing forms the convex envelop of points of the 3D point cloud, and an intersection between any first tetrahedron of the tetrahedral meshing and any second tetrahedron of the tetrahedral meshing intersecting the first tetrahedron is a vertex of the first tetrahedron, an edge of the first tetrahedron, or a face of the first tetrahedron (e.g. A three dimensional DT consists of four entities: vertices, edges, triangles and tetrahedrons…determining tetrahedrons with Delaunay triangulation and adopting tetrahedral meshing- Section II A-C and figs. 1-3).
Regarding claim 4, see the rejection of claim 1 above. Song further teach/es wherein the triangle order penalizes, for a respective triangle, a high value of the radius of a smallest enclosing circle (e.g. The centres of circumscribed spheres of these tetrahedrons are vertices of the dual edge to the triangle. For each tetrahedron t1 we compute the center w1 of the circumscribed sphere (see Fig.2). Then we take all tetrahedron faces (triangles) f one after- Section II B-C and fig. 2).
Regarding claim 6, see the rejection of claim 1 above. Song further teach/es wherein, the candidate closed triangulated surfaces each including a respective set of triangle faces each of a respective tetrahedron of a tetrahedral meshing of the 3D point cloud, the tetrahedral meshing is a regular triangulation (Section II A-C and fig. 2-3).
Regarding claim 7, see the rejection of claim 6 above. Song further teach/es wherein the exploring and the penalizing further including: visiting triangles of the tetrahedral meshing according to a decreasing rank of the triangle order, and discarding visited triangles having a high rank of the triangle order (Section II C).
Regarding claim 10, see the rejection of claim 1 above. Song further teach/es wherein the determining includes providing a zone within the 3D point cloud representing an inside location of the structure, the candidate closed triangulated surfaces each encompassing the zone (Section C, fig. 3 zone S).
Regarding claim 11, see the rejection of claim 1 above. Song further teach/es wherein the structure includes at least one corner structure (fig. 1-2).
Regarding claim 12, see the rejection of claim 1 above. Song further teach/es wherein the 3D point cloud stems from medical and/or an organic tissue (e.g. mouth, teeth, hand- Section IV and fig. 5). Since the claim states “and/or”, only one condition needs to be met.
Claim(s) 13-16 recites similar limitations as claim(s) 1-4 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 1-4 is/are incorporated herein. Furthermore, Song teaches method operations on a Windows XP system which implies a computer readable medium storing programs (Section IV).
Claim(s) 17-20 recite(s) similar limitations as claim(s) 1-4 above, but in computer/device form. Therefore, the same rationale used in regards to claim(s) 1-4 is/are incorporated herein. Furthermore, Song teaches method operations on a Windows XP system which implies a computer readable medium storing programs (Section IV).
Allowable Subject Matter
Claim(s) 5, 8-9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613